Title: George Mercer to John Jones, 9 November 1755
From: Mercer, George
To: Jones, John



[Williamsburg, 9 November 1755]
To Mr Commissary Jones, at Winchester.

It is Colonel Washingtons Orders that you, until a Commissary arrives at Winchester, purchase all the Pork you can at the lowest rates, at the market price. If any news should come to Town concerning the Indians and French, or any Expresses from Pennsylvania; you are to hire an Express immediately, and send him down to Alexandria, with orders, that if he does not meet with Colonel Washington there, to proceed to Fredericksburgh, and there wait his arrival.

G:M. aid de camp.
Williamsburg: November 9th 1755    

